Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 06740 Legg Mason Partners Institutional Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 100 First Stamford Place, 4 th Fl. Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: Funds Investors Services 1-800-822-5544 or Institutional Shareholder Services 1-888-425-6432 Date of fiscal year end: October 31 Date of reporting period: January 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS INSTITUTIONAL TRUST SMASh SERIES M FUND FORM N-Q January 31, 2009 Notes to Schedule of Investments (unaudited) Investment in SMASh Series M Portfolio, at value $97,777,422. 1. Organization and Significant Accounting Policies SMASh Series M Fund (the Fund) is a separate diversified investment series of Legg Mason Partners Institutional Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Fund invests all of its investable assets in SMASh Series M Portfolio (the Portfolio) a series of Master Portfolio Trust, a management investment company that has the same investment objective as the Fund. Shares of the Fund may be purchased only by or on behalf of separately managed account clients where an affiliate of Legg Mason Partners Fund Advisor, LLC (LMPFA) has an agreement to serve as investment adviser or subadviser (each affiliate, a Managed Account Adviser) to the account with the managed account program or sponsor (the Program Sponsor) (typically, a registered investment adviser or broker/dealer) or directly with the client. Shareholders of the Fund pay fees to their separately managed account sponsor, some of which are paid to affiliates of LMPFA in lieu of a management fee being charged by LMPFA to the Fund. The following are significant accounting policies consistently followed by the Fund and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. The Fund records its investment in the Portfolio at value. The value of such investment reflects the Funds proportionate interest (99.99% at January 31, 2009) in the net assets of the Portfolio. Valuation of securities held by the Portfolio is discussed in Note 1(a) of the Portfolios Notes to Schedule of Investments, which are included elsewhere in this report. 2. Recent Accounting Pronouncement In March 2008, the Financial Accounting Standards Board issued the Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 is effective for fiscal years and interim periods beginning after November 15, 2008. FAS 161 requires enhanced disclosures about the Funds derivative and hedging activities, including how such activities are accounted for and their effect on the Funds financial position, performance and cash flows. Management is currently evaluating the impact the adoption of FAS 161 will have on the Funds financial statements and related disclosures. 1 SMASh Series M Portfolio Schedule of Investments (unaudited) January 31, 2009 Face Amount Security Value MORTGAGE-BACKED SECURITIES  81.7% FHLMC 21.3% Federal Home Loan Mortgage Corp. (FHLMC): $ 5.334% due 2/1/32 (a)(b) $ 5.500% due 11/1/35 (b) 5.633% due 5/1/37 (a)(b) Gold, 5.500% due 12/1/37-4/1/38 (b) One Year CMT ARM, 5.879% due 3/1/33 (a)(b) TOTAL FHLMC FNMA 53.0% Federal National Mortgage Association (FNMA): 5.000% due 2/18/24-2/12/39 (b)(c) 5.500% due 2/18/24-2/12/39 (b)(c) 6.000% due 2/18/24-3/17/24 (b)(c) 5.060% due 5/1/32 (a)(b) 5.593% due 7/1/32 (a)(b) 4.619% due 1/1/33 (a)(b) 5.000% due 1/1/35-3/1/38 (b) 5.500% due 11/1/36-6/1/38 (b) 4.500% due 6/1/37-2/1/38 (b) 6.000% due 6/1/37-12/1/47 (b) 6.500% due 2/12/39 (b)(c) TOTAL FNMA GNMA 7.4% Government National Mortgage Association (GNMA): 5.000% due 2/19/39-3/18/39 (c) 6.000% due 2/19/39-3/18/39 (c) 6.500% due 2/19/39 (c) TOTAL GNMA TOTAL MORTGAGE-BACKED SECURITIES (Cost  $77,992,898) ASSET-BACKED SECURITIES  10.8% FINANCIALS  10.8% Automobiles  0.1% Superior Wholesale Inventory Financing Trust, 0.433% due 1/15/12 (a) Home Equity  8.4% ABFS Mortgage Loan Trust, 0.889% due 4/25/34 (a)(d) ACE Securities Corp.: 0.519% due 2/25/31 (a) 0.789% due 8/25/45 (a) AFC Home Equity Loan Trust, 0.689% due 6/25/30 (a) Amortizing Residential Collateral Trust, 0.669% due 1/1/32 (a) Asset-Backed Securities Corp., Home Equity Loan Trust, 0.873% due 11/15/31 (a) 11,174 Bayview Financial Acquisition Trust, 0.936% due 2/28/40 (a)(d)(e) Bear Stearns Asset-Backed Securities Trust: 0.739% due 9/25/34 (a) 0.669% due 2/25/36 (a) 1.639% due 8/25/37 (a) Bravo Mortgage Asset Trust, 0.519% due 7/25/36 (a)(d)(e) CDC Mortgage Capital Trust, 1.009% due 1/25/33 (a) Citigroup Mortgage Loan Trust Inc., 0.789% due 11/25/46 (a)(d)(e) Countrywide Asset-Backed Certificates: 1.049% due 4/25/32 (a) See Notes to Schedule of Investments. 2 SMASh Series M Portfolio Schedule of Investments (unaudited) (continued) January 31, 2009 Face Amount Security Value Home Equity  8.4% (continued) $ 1.129% due 2/25/33 (a) $ 0.889% due 8/26/33 (a) Countrywide Home Equity Loan Trust, 5.900% due 8/15/37 (a)(e) Ellington Loan Acquisition Trust: 1.389% due 5/26/37 (a)(d) 1.639% due 5/29/37 (a)(d) EMC Mortgage Loan Trust, 0.839% due 12/25/42 (a)(d) FBR Securitization Trust, 0.649% due 10/25/35 (a) Fremont Home Loan Trust, 0.489% due 8/25/36 (a) GMAC Mortgage Corp. Loan Trust: 1.139% due 2/25/31 (a)(d) 0.599% due 11/25/36 (a)(e) 0.459% due 12/25/36 (a) GSAA Home Equity Trust: 0.709% due 4/25/37 (a)(e) 0.689% due 5/25/47 (a) GSAMP Trust, 0.789% due 2/25/33 (a) Lehman XS Trust: 0.479% due 2/25/37 (a)(e) 0.519% due 6/25/37 (a) Merrill Lynch First Franklin Mortgage Loan Trust, 1.889% due 10/25/37 (a)(e) 676,492 Morgan Stanley ABS Capital I, 0.709% due 3/25/35 (a) Morgan Stanley Mortgage Loan Trust: 0.479% due 9/25/36 (a) 0.509% due 10/25/36 (a) Natixis Real Estate Capital Trust, 0.519% due 7/25/37 (a)(e) RAAC Series: 0.659% due 5/25/36 (a)(d) 1.589% due 9/25/47 (a) Renaissance Home Equity Loan Trust, 0.819% due 6/25/33 (a) SACO I Trust, 1.214% due 9/25/35 (a) Securitized Asset Backed Receivables LLC, 0.619% due 2/25/37 (a) SG Mortgage Securities Trust, 0.629% due 12/25/36 (a)(e) Southern Pacific Secured Assets Corp., 0.729% due 7/25/29 (a) Structured Asset Securities Corp.: 0.689% due 4/25/31 (a)(d)(e) 0.639% due 11/25/37 (a)(e) Wachovia Asset Securitization Inc., 0.819% due 12/25/32 (a) Total Home Equity Manufactured Housing  1.0% Bank of America Manufactured Housing Contract Trust, 6.900% due 4/10/28 (a) 971,595 Student Loan  1.3% MSCC HELOC Trust, 0.579% due 7/25/17 (a) Nelnet Student Loan Trust, 2.639% due 4/25/24 (a) Residential Asset Mortgage Products Inc., 1.069% due 3/25/33 (a) SLM Student Loan Trust, 1.149% due 7/25/17 (a) Total Student Loan TOTAL ASSET-BACKED SECURITIES (Cost  $15,142,781) COLLATERALIZED MORTGAGE OBLIGATIONS  21.0% Adjustable Rate Mortgage Trust, 5.020% due 1/25/36 (a) American Home Mortgage Assets, 0.579% due 9/25/46 (a) Banc of America Commercial Mortgage Inc., 5.634% due 7/10/46 Banc of America Funding Corp.: See Notes to Schedule of Investments. 3 SMASh Series M Portfolio Schedule of Investments (unaudited) (continued) January 31, 2009 Face Amount Security Value COLLATERALIZED MORTGAGE OBLIGATIONS  21.0% (continued) $ 4.199% due 6/20/35 (a) $ 5.981% due 5/20/36 (a) BCAP LLC Trust, 0.579% due 10/25/36 (a) Bear Stearns Alt-A Trust, 0.739% due 9/25/34 (a) Bear Stearns ARM Trust: 4.265% due 1/25/35 (a) 4.983% due 1/25/35 (a) Bear Stearns Second Lien Trust, 0.609% due 12/25/36 (a)(d) Chevy Chase Mortgage Funding Corp., 0.669% due 1/25/35 (a)(d) Commercial Mortgage Lease-Backed Certificates, 6.746% due 6/20/31 (d) Countrywide Alternative Loan Trust: 0.629% due 6/25/35 (a) 0.589% due 7/20/35 (a) 0.589% due 5/20/46 (a) 0.579% due 9/25/46 (a) 0.519% due 3/25/47 (a) Countrywide Home Loans: 0.789% due 9/25/35 (a)(d) 0.639% due 3/25/36 (a) Mortgage Pass-Through Trust, 0.689% due 5/25/35 (a) Credit Suisse First Boston Mortgage Securities Corp., 1.039% due 11/25/31 (a) 128,840 Credit Suisse Mortgage Capital Certificates: 5.658% due 3/15/39 (a) 5.467% due 9/15/39 Deutsche Mortgage Securities Inc., 5.100% due 6/26/35 (a)(d) Downey Savings & Loan Association Mortgage Loan Trust, 2.973% due 3/19/47 (a) GSMPS Mortgage Loan Trust: 0.739% due 3/25/35 (a)(d) 0.739% due 9/25/35 (a)(d) GSR Mortgage Loan Trust: 5.290% due 12/25/34 (a) 0.829% due 5/25/35 (a) Harborview Mortgage Loan Trust: 0.559% due 5/19/47 (a) 0.554% due 7/19/47 (a) 1.389% due 11/25/47 (a) IMPAC Secured Assets Corp., 0.709% due 3/25/36 (a) Indymac INDA Mortgage Loan Trust, 6.178% due 11/25/37 (a) Indymac Index Mortgage Loan Trust: 0.689% due 7/25/35 (a) 0.589% due 6/25/47 (a) La Hipotecaria SA, 5.250% due 12/23/36 (a)(d) Lehman XS Trust: 0.689% due 11/25/35 (a) 0.649% due 2/25/46 (a) 0.609% due 4/25/46 (a) (Structured Asset Securities Corp.), 0.689% due 11/25/35 (a) Luminent Mortgage Trust: 0.559% due 12/25/36 (a) 0.579% due 5/25/46 (a) MASTR ARM Trust: 4.194% due 5/25/34 (a) 5.080% due 9/25/35 (a) 5.651% due 11/25/35 (a)(d) 200,000 0.689% due 5/25/47 (a) 23,024 See Notes to Schedule of Investments. 4 SMASh Series M Portfolio Schedule of Investments (unaudited) (continued) January 31, 2009 Face Amount Security Value COLLATERALIZED MORTGAGE OBLIGATIONS  21.0% (continued) $ Merrill Lynch Mortgage Investors Trust, 5.840% due 3/25/36 (a) $ Morgan Stanley Mortgage Loan Trust, 0.609% due 2/25/47 (a) Provident Funding Mortgage Loan Trust, 5.658% due 5/25/35 (a) Residential Accredit Loans Inc.: 0.639% due 2/25/36 (a) 6.000% due 8/25/36 0.749% due 1/25/37 (a) 0.539% due 2/25/37 (a) Structured Adjustable Rate Mortgage Loan Trust, 0.709% due 10/25/35 (a) Structured Asset Mortgage Investments Inc.: 0.619% due 2/25/36 (a) 0.599% due 4/25/36 (a) 0.599% due 8/25/36 (a) 0.589% due 9/25/37 (a) Thornburg Mortgage Securities Trust: 6.201% due 9/25/37 (a) 6.209% due 9/25/37 (a) 0.494% due 5/25/46 (a) 0.499% due 6/25/46 (a) 1 0.641% due 11/25/46 (a) 1 WaMu Mortgage Pass-Through Certificates: 5.948% due 8/25/36 (a)(e) 0.709% due 1/25/45 (a) 3.123% due 1/25/46 (a) 3.013% due 9/25/46 (a) Washington Mutual Inc.: 0.789% due 1/25/45 (a) 0.709% due 7/25/45 (a) 0.659% due 12/25/45 (a) 0.679% due 12/25/45 (a) Zuni Mortgage Loan Trust, 0.519% due 8/25/36 (a) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost  $32,186,081) CORPORATE BONDS & NOTES  0.6% FINANCIALS  0.5% Diversified Financial Services  0.3% JPMorgan Chase & Co., Senior Notes, 2.125% due 6/22/12 Thrifts & Mortgage Finance  0.2% Countrywide Financial Corp., 1.686% due 3/24/09 (a) TOTAL FINANCIALS INDUSTRIALS  0.1% Airlines  0.1% Delta Air Lines Inc., Pass-Through Certificates, 6.619% due 3/18/11 TOTAL CORPORATE BONDS & NOTES (Cost  $607,887) U.S. GOVERNMENT & AGENCY OBLIGATIONS  3.3% U.S. Government Agencies  3.3% Federal Home Loan Mortgage Corp. (FHLMC), Medium-Term Notes, 5.000% due 12/14/18 (b) Federal National Mortgage Association (FNMA): 6.250% due 2/1/11 (b) Subordinated Notes, 5.250% due 8/1/12 (b) See Notes to Schedule of Investments. 5 SMASh Series M Portfolio Schedule of Investments (unaudited) (continued) January 31, 2009 Face Amount Security Value TOTAL U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost  $3,337,672) $ 3,238,252 TOTAL INVESTMENTS BEFORE SHORT-TERM INVESTMENTS (Cost  $129,267,319) SHORT-TERM INVESTMENTS  9.7% U.S. Government Agency  3.4% $ Federal National Mortgage Association (FNMA), Discount Notes, 0.200% - 0.351% due 5/18/09 (b)(f)(g) (Cost - $3,335,924) Repurchase Agreements  6.3% 1,318,000 Merrill Lynch repurchase agreement dated 1/30/09, 0.210% due 2/2/09; Proceeds at maturity - $1,318,023; (Fully collateralized by U.S. government agency obligation, 0.000% due 11/16/09; Market value - $1,344,360) 1,318,000 4,882,000 Morgan Stanley repurchase agreement dated 1/30/09, 0.170% due 2/2/09; Proceeds at maturity - $4,882,069; (Fully collateralized by U.S. government agency obligation, 5.110% due 6/1/11; Market value - $4,979,642) 4,882,000 Total Repurchase Agreements (Cost  $6,200,000) TOTAL SHORT-TERM INVESTMENTS (Cost  $9,535,924) TOTAL INVESTMENTS  127.1% (Cost  $138,803,243#) Liabilities in Excess of Other Assets  (27.1)% ) TOTAL NET ASSETS  100.0% $ (a) Variable rate security. Interest rate disclosed is that which is in effect at January 31, 2009. (b) On September 7, 2008, the Federal Housing Finance Agency placed Fannie Mae and Freddie Mac into Conservatorship. (c) This security is traded on a to-be-announced ("TBA") basis (See Note 1). (d) Security is exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers. This security has been deemed liquid pursuant to guidelines approved by the Board of Trustees, unless otherwise noted. (e) Security is valued in good faith at fair value by or under the direction of the Board of Trustees (See Note 1). (f) Rate shown represents yield-to-maturity. (g) All or a portion of this security is held at the broker as collateral for open futures contracts. # Aggregate cost for federal income tax purposes is substantially the same. Abbreviations used in this schedule: ARM - Adjustable Rate Mortgage CMT - Constant Maturity Treasury GMAC - General Motors Acceptance Corp. GSAMP - Goldman Sachs Alternative Mortgage Products HELOC - Home Equity Line of Credit MASTR - Mortgage Asset Securitization Transactions Inc. See Notes to Schedule of Investments. 6 SMASh Series M Portfolio Schedule of Investments (unaudited) (continued) January 31, 2009 Schedule of Written Options Expiration Strike Contracts Security Date Price Value 50 Eurodollar Futures, Put 6/15/09 $ 97.50 $ 6,875 50 Eurodollar Futures, Put 6/15/09 97.63 6,875 100 Eurodollar Futures, Put 12/14/09 98.50 101,250 150 Eurodollar Midcurve 1-Year Futures, Put 3/13/09 98.50 129,375 20 U.S. Treasury 10-Year Notes Futures, Call 2/20/09 126.00 6,250 10 U.S. Treasury 10-Year Notes Futures, Call 2/20/09 116.00 67,656 25 U.S. Treasury 10-Year Notes Futures, Call 2/20/09 120.00 79,297 25 U.S. Treasury 10-Year Notes Futures, Call 2/20/09 118.00 122,266 60 U.S. Treasury 10-Year Notes Futures, Put 2/20/09 119.00 18,750 73 U.S. Treasury 10-Year Notes Futures, Put 2/20/09 122.00 78,703 40 U.S. Treasury 10-Year Notes Futures, Put 2/20/09 126.00 130,000 15 U.S. Treasury Bonds Futures, Put 2/20/09 124.00 23,203 15 U.S. Treasury Bonds Futures, Put 2/20/09 Total Written Options (Premiums Received  $615,710) $ See Notes to Schedule of Investments. 7 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies SMASh Series M Portfolio (the Portfolio) is a separate investment series of Master Portfolio Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Declaration of Trust permits the Trustees to issue beneficial interests in the Portfolio. The following are significant accounting policies consistently followed by the Portfolio and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. Debt securities are valued at the mean between the last quoted bid and asked prices provided by an independent pricing service that are based on transactions in debt obligations, quotations from bond dealers, market transactions in comparable securities and various other relationships between securities. Equity securities for which market quotations are available are valued at the last reported sales price or official closing price on the primary market or exchange on which they trade. Futures contracts are valued daily at the settlement price established by the board of trade or exchange on which they are traded. When prices are not readily available, or are determined not to reflect fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the Portfolio calculates its net asset value, the Portfolio may value these securities at fair value as determined in accordance with the procedures approved by the Portfolios Board of Trustees. Short-term obligations with maturities of 60 days or less are valued at amortized cost, which approximates fair value. Effective November 1, 2008, the Portfolio adopted Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 establishes a single definition of fair value, creates a three-tier hierarchy as a framework for measuring fair value based on inputs used to value the Portfolios investments, and requires additional disclosure about fair value. The hierarchy of inputs is summarized below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used in valuing the Portfolios assets carried at fair value: Significant Other Significant Unobservable Quoted Prices Observable Inputs Inputs January 31, 2009 (Level 1) (Level 2) (Level 3) Investments in securities $ - $ $ Other financial instruments* ) $ ) ) - Total $ $ ) $ $ * Other financial instruments may include written options, futures, swaps and forward contracts. 8 Notes to Schedule of Investments (unaudited) (continued) Following is a reconciliation of investments in which significant unobservable inputs (Level 3) were used in determining fair value: Investments in Securities Balance as of October 31, 2008 - Accrued Premiums/Discounts - Realized Gain (Loss) - Change in unrealized appreciation (depreciation) - Net purchases (sales) - Transfers in and/or out of Level 3 $ Balance as of January 31, 2009 $ (b) Repurchase Agreements. When entering into repurchase agreements, it is the Portfolio's policy that its custodian or a third party custodian take possession of the underlying collateral securities, the market value of which, at all times, at least equals the principal amount of the repurchase transaction, including accrued interest. To the extent that any repurchase transaction exceeds one business day, the value of the collateral is marked-to-market to ensure the adequacy of the collateral. If the seller defaults, and the market value of the collateral declines or if bankruptcy proceedings are commenced with respect to the seller of the security, realization of the collateral by the Portfolio may be delayed or limited. (c) Financial Futures Contracts. The Portfolio may enter into financial futures contracts typically as a substitution for buying or selling securities, as a cash flow management technique or to enhance returns. Upon entering into a financial futures contract, the Portfolio is required to deposit cash or securities as initial margin, equal in value to a certain percentage of the contract amount (initial margin deposit).
